       Case 2:18-cv-04234-SRB Document 9 Filed 02/24/19 Page 1 of 3




 1   James X. Bormes (pro hac vice admission pending)
     LAW OFFICE OF JAMES X. BORMES, P.C.
 2   Illinois State Bar No. 620268
     8 South Michigan Avenue
 3   Suite 2600
     Chicago, Illinois 60603
 4   (312) 201-0575
     jxbormes@bormeslaw.com
 5
 6   LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
 7
     Thomas M. Ryan (pro hac vice admission pending)
 8   LAW OFFICE OF THOMAS M. RYAN, P.C.
     Illinois State Bar No. 6273422
 9   35 East Wacker Drive
     Suite 650
10   Chicago, Illinois 60601
     (312) 726-3400
11   Tom@tomryanlaw.com
     Attorney for Plaintiff
12
     LOCAL COUNSEL:
13   Michelle R. Matheson #019568
     MATHESON & MATHESON, P.L.C.
14   15300 North 90th Street
     Suite 550
15   Scottsdale, Arizona 85260
16   (480) 889-8951
     mmatheson@mathesonlegal.com
17   Attorney for Plaintiff

18                       IN THE UNITED STATES DISTRICT COURT
19
                              FOR THE DISTRICT OF ARIZONA
20
     Kendra Brackens and Roquel Davidson,       No.: CV-18-04234-PHX-SRB
21
     individually and on behalf of all others
22   similarly situated,
23
           Plaintiffs,                          PLAINTIFFS’ NOTICE OF
24                                              VOLUNTARY DISMISSAL
           v.
25
26   First American Home Warranty, Inc.,
27         Defendant.
28
       Case 2:18-cv-04234-SRB Document 9 Filed 02/24/19 Page 2 of 3




 1         Please take Notice that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs,
 2   Kendra Brackens and Roquel Davidson, hereby voluntarily dismiss this action without
 3   prejudice.
 4
 5
           DATED this 24th day of February 2019
 6
 7                                        LAW OFFICE OF JAMES X. BORMES, P.C.

 8
                                           s/ James X. Bormes
 9                                        (pro hac vice admission pending)
                                          James X. Bormes
10                                        LAW OFFICE OF JAMES X. BORMES, P.C.
                                          Illinois State Bar No. 620268
11                                        8 South Michigan Avenue
                                          Suite 2600
12                                        Chicago, Illinois 60603
                                          (312) 201-0575
13                                        jxbormes@bormeslaw.com
14
15                                          Thomas M. Ryan
                                            (pro hac vice admission pending)
16                                          LAW OFFICE OF THOMAS M. RYAN, P.C.
                                            Illinois State Bar No. 6273422
17                                          35 East Wacker Drive
                                            Suite 650
18                                          Chicago, Illinois 60601
19                                          (312) 726-3400
                                            tom@tomryanlaw.com
20
21                                          LOCAL COUNSEL:
                                            Michelle R. Matheson #019568
22                                          MATHESON & MATHESON, P.L.C.
                                            15300 North 90th Street
23                                          Suite 550
                                            Scottsdale, Arizona 85260
24                                          (480) 889-8951
                                            mmatheson@mathesonlegal.com
25                                          Attorney for Plaintiffs
26
27
28



                                               2
       Case 2:18-cv-04234-SRB Document 9 Filed 02/24/19 Page 3 of 3




 1                                CERTIFICATE OF SERVICE
 2          The undersigned, an attorney, hereby certifies that on February 24, 2019, he caused
 3
     the foregoing Notice of Voluntary Dismissal to be filed via the CM/ECF system, which
 4
     will service Notice of such filing upon all counsel of record.
 5
 6
 7                                             /s/ James X. Bormes
                                               Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
